DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July  has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Englander (US 20090273941 A1) in view of Bowler (US 20080157945 A1) and further in view of Lindsey (US 20200130569 A1).
Claim 1. Englander teaches a school bus stop sign assembly for inhibiting traffic from passing a school bus when children are entering or exiting the school bus (Fig. 8A-D), said assembly comprising:
a hinging unit being coupled to an outer wall of a school bus, said hinging unit
being actuated into a deployed position and a stored position ([0058] a hinge unit 82, shown in FIG. 8D, is provided to secure the crossing gate 80 to the side of the school bus 10. [0059] Similarly, the hinge 82 may pivot in the crossing gate 80 to align the crossing gate 80 very close to or in immediate contact with (flush with) the exterior of the driver's side of the school bus 10 by electronic means.);
a member being coupled to said hinging unit, said member extending outwardly from the school bus when said hinging unit is actuated into said deployed position having said member extending across a roadway on which the school bus is driving wherein said member is configured to inhibit a vehicle from passing the school bus thereby enhancing safety for children entering or exiting the school bus
([0059] For example, the unfolding of the crossing gate 80 to a near 90 degree position with respect to the outer surface of the exterior of the driver's side of the school bus 10 and the expansion of the crossing gate 80 by the telescoping out of the hydraulic bar 85 can be initiated by the driver's pressing of a single button when the driver deems it safe to cross the road.
[0060] The crossing gate 80 may be provided at a level low enough to physically block or come close to physically blocking the passage of passenger vehicles in the lane(s) adjacent to the driver's side of the school bus 10.);
a stop sign being integrated into said member wherein said stop sign is configured to communicate a stop command to traffic on the roadway when said member extends across the roadway
([0060] Also, while the stop sign 81 is shown as being positioned near the middle of the crossing gate 80 when in the expanded position, the stop sign 81 may be positioned off center, and in addition may be positioned to hang below the crossing gate 80. If positioned below the crossing gate 80, the stop sign 81 would provide a larger visible area to warn off vehicles against passing the children's zone.); and
a plurality of light emitters, each of said light emitters being coupled to said member wherein each of said light emitters is configured to emit light outwardly therefrom([0057] One or more flashing or steady lights 87a-87b, emitting white light or colored lights may also be positioned on the crossing gate 80 and may be activated when the crossing gate 80 is deployed to highlight the stop sign 81 to warn motorists).
Englander further discloses a plurality of cameras attached to the school bus to view the exterior surrounding of the bus ([0046]) but does not specifically disclose
a pair of video cameras, each of said video cameras being coupled to said member wherein each of said video cameras is configured to capture imagery of the environment around said member, each of said video cameras being turned on when said hinging unit is actuated into said deployed position wherein each of said video cameras is configured to capture imagery of the traffic proximate the school bus when the children are entering or exiting the school bus each of said video cameras being positioned on a respective one of said front surface and said back surface of said member such that one of the pair of video cameras is directed forwardly when the member is fully extended and another of the pair of video cameras is directed rearwardly when the member is fully extended.
However, Bowler teaches a pair of video cameras, each of said video cameras being coupled to said member wherein each of said video cameras is configured to capture imagery of the environment around said member, each of said video cameras being turned on when said hinging unit is actuated into said deployed position wherein each of said video cameras is configured to capture imagery of the traffic proximate the school bus when the children are entering or exiting the school bus each of said video cameras being positioned on a respective one of said front surface and said back surface of said member such that one of the pair of video cameras is directed forwardly when the member is fully extended and another of the pair of video cameras is directed rearwardly when the member is fully extended
([0019] The image acquisition device 112 and video storage device 116 are activated and begin recording video when the stop-sign assembly 104 is fully extended and terminate recording when the stop-sign assembly 104 is retracted… the region imaged by the image acquisition device 112 may be a rear view, forward view, or both forward and rear views simultaneously. In the case of a simultaneous forward and rear view, two image acquisition devices may be used and coupled to one or more video storage devices.
[0030] Another embodiment is shown in FIG. 4 having a stop sign 402 equipped with two image acquisition devices 404 and 406. In this case, one image acquisition device 404 is positioned to record images of the area to the rear of the stop sign 402, while the second image acquisition device 406 records images of the area forward of the stop sign 402.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a pair of video cameras as taught by Bowler within the system of Englander for the purpose of enhancing the assembly to be able capture moving violators of a stop-arm violation.
Englander further teaches a stop arm which extends outward with a stop sign placed in the middle (See Fig. 8C); and Bowler further teaches a stop arm with a stop sign having at least two cameras position on a stop arm (See Figs. 1 and 4) with one of the cameras facing forwardly and the other camera facing rearwardly with both positioned on the arm at a certain distance to the vehicle ([0019] [0030]) . The prior art does not specifically teach one of the pair of video cameras directed rearwardly being positioned farther from the outer wall of the school bus than the one of the pair of video cameras directed forwardly.
However, Lindsey teaches a stop arm with a camera directed rearwardly being positioned farther from the outer wall of the school bus
(See Fig 1a [0023] all of the sections are disposed inside the first section 14, except that in some cases the outer end of the fourth section will remain partially outside of the first section 14 if necessary to accommodate the camera and/or sensor, such as a speed detector 22. [0025] the camera may be located on the terminal end of the arm 12 or on the school bus itself, rather than on the side of the arm 12, such that it can take photos in a rearward direction of activity behind the bus.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a camera directed rearwardly being positioned farther from the outer wall of the school bus as taught by Lindsey  within the system of Englander and Bowler for the purpose of enhancing the system to record a vehicle that is in the second lane.

Claim 2. Englander, Bowler and Lindsey teach the assembly according to claim 1, wherein said hinging unit comprises an actuator being coupled to the outer wall of the school bus, said actuator being electrically coupled to a power source comprising an electrical system of the school bus, said actuator being in communication with a switch in the school bus, said actuator rotating in a first direction when the switch is turned on, said actuator rotating in a second direction when the switch is turned off
(Englander [0030] The mounting mechanism may comprise a swivel or hinge such that trigger switch 200 positioned inside school bus 130 may allow a driver to actuate movable arm 120 between retracted position 210 and extended position 220. [0033] School bus safety assembly 110 further comprises electric motor 140 for deploying movable arm 120. Electric motor 140 preferably is operated with trigger switch 200 which is situated in the vicinity of the seat of the driver. Therefore, movable arm 120 is preferably operated by an electrically operated system. However, movable arm 120 may be operated by any suitable system, such as for example a pneumatic system. Electric motor 140 preferably may be powered by a self-contained battery. Movable arm 120 may be retracted (folded inwardly or upwardly) into a position adjacent to the school bus body (exterior shell.)).

Claim 4. Englander, Bowler and Lindsey teach the assembly according to claim 1, and further discloses the process of extending the member a substantial length but does not specifically disclose wherein said member has a length of at least 10.0 feet wherein said member is configured to extend substantially across the width of the roadway.
(Lindsey [0012] The school bus safety device described herein is configured to prevent motorists from passing a school bus and hitting an innocent child crossing the street, thereby prevent injury or death. The school bus child safety system has an arm that can be moved to extend about 6 feet to about 12 feet, or about 7 feet to about 11 feet, or about 7.5 feet to about 10 feet into the road, acting as an obstruction.)

Claims 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Englander, Bowler, Lindsey and further in view of Harder (US 5564359 A).
Claim 3. Englander, Bowler and Lindsey teach the assembly according to claim 2, and further discloses the movement of the arm in a swinging fashion and hardware creating the movement but does not specifically disclose a yoke having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, said distal end of each of said outward members being coupled to said actuator, said yoke being oriented to extend along a line being oriented perpendicular to the outer wall of the school bus when said actuator rotates in said first direction, said yoke being oriented to extend along a line being oriented parallel to the outer wall of the school bus when said actuator rotates in said second direction.
However, Harder teaches a yoke having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, said distal end of each of said outward members being coupled to said actuator, said yoke being oriented to extend along a line being oriented perpendicular to the outer wall of the school bus when said actuator rotates in said first direction, said yoke being oriented to extend along a line being oriented parallel to the outer wall of the school bus when said actuator rotates in said second direction(Fig. 4; Col 4 lines 45-673 e.g. (12) Each arm 25, 26 includes a generally U-shaped metal yoke 55 (FIGS. 4 and 5) which is attached to the inboard side of the cover 45 of the inner arm section 31 by vertically spaced bolts 56. The yoke 55, in turn, straddles the upper and lower ends of a housing 57 which is attached to the front side of the bumper 22 by an adaptor plate 58 and bolts 59...As a result, the yoke 55 and the inner section 31 of the arm pivot inwardly through a slight angle relative to the outer section 30 of the arm to load the springs 47 and 49 and to cause the springs to bias the outer section of the arm against the bumper to prevent rattling, vibration and the like. When the motor has turned the shaft 62 through the required range of motion, a cam 70 (FIG. 5) on the shaft engages a limit switch 71 to de-energize the motor.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a yoke as taught by Harder within the system of Englander and Bowler for the purpose of enhancing the assembly to have a smoother transition between the extended and retracted position.

Claim 5. Englander, Bowler, Lindsey and Harder teach the assembly according to claim 3, and further discloses indicators to warn drivers but does not specifically disclose wherein said member has a first end, a second end, a front surface and a back surface, said first end being coupled to said central member of said yoke (Harder Fig. 4; Col 4 lines 45-673 e.g. (12) Each arm 25, 26 includes a generally U-shaped metal yoke 55 (FIGS. 4 and 5) which is attached to the inboard side of the cover 45 of the inner arm section 31 by vertically spaced bolts 56. The yoke 55, in turn, straddles the upper and lower ends of a housing 57 which is attached to the front side of the bumper 22 by an adaptor plate 58 and bolts 59).

Claim 7. Englander, Bowler, Lindsey and Harder teach the assembly according to claim 5, wherein said stop sign is centrally positioned between said first end and said second end of said member, said stop sign having a front side and a back side, said front side lying on a plane being coplanar with said front surface of said member, said back side lying on a plane being coplanar with said back surface of said member
(Englander [0058] As shown in FIG. 8D, the crossing gate 80 consists of a mesh of crisscrossing bars 83 which allow the expansion and contraction of the crossing gate 80.)

Claim 8. Englander, Bowler, Lindsey and Harder teach the assembly according to claim 5, wherein said plurality of light emitters is distributed along a full length of each of said front surface and said back surface of said member, each of said light emitters being electrically coupled to the switch in the school bus, each of said light emitters being turned on when the switch is turned on wherein each of said light emitters is configured to visually alert traffic to come to a stop (Englander [0057] One or more flashing or steady lights 87a-87b, emitting white light or colored lights may also be positioned on the crossing gate 80 and may be activated when the crossing gate 80 is deployed to highlight the stop sign 81 to warn motorists.).

Claim 9. Englander, Bowler, Lindsey and Harder teach the assembly according to claim 5,  each of said video cameras being electrically coupled to the power source comprising the electrical system of the school bus, each of said video cameras being in electrical communication with the switch, each of said video cameras being turned on when the switch is turned on, each of said video cameras comprising a housing being coupled to said member and a lens being coupled to said housing (Bowler Fig 4 shows housing of cameras 404 and 406, [0024] The embodiment discussed above employs an image acquisition device that is automatically activated when the stop sign is placed in the open position, ).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Englander, Bowler, Lindsey, Harder and further in view of Buley (US 20150158419 A1).
Claim 6. Englander, Bowler, Lindsey and Harder teach the assembly according to claim 5, wherein said front surface has indicia being printed thereon, said indicia comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia are configured to enhance visibility of said member, said back surface having indicia being printed thereon, said indicia on said back surface comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia on said back surface are configured to enhance visibility of said member.
However, Buley teaches wherein said front surface has indicia being printed thereon, said indicia comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia are configured to enhance visibility of said member, said back surface having indicia being printed thereon, said indicia on said back surface comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia on said back surface are configured to enhance visibility of said member. ([0020] The retro-reflective tape 131 can be attached to a front and/or rear surface of the crossing bar 130 and/or to the bumper 136 to provide increased visibility of the crossing bar 130.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use indicia with an alternating sequence of stripes as taught by Buley within the system of Englander, Bowler, Lindsey and Harder for the purpose of providing a distinguishing pattern which can indicate a safety event to a driver.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Englander, Bowler, Lindsey,  Harder and further in view of Buley.
Claim 10. Englander teaches a school bus stop sign assembly for inhibiting traffic from passing a school bus when children are entering or exiting the school bus (Fig. 8A-D), said assembly comprising:
a hinging unit being coupled to an outer wall of a school bus, said hinging unit being actuated into a deployed position and a stored position
([0058] a hinge unit 82, shown in FIG. 8D, is provided to secure the crossing gate 80 to the side of the school bus 10. [0059] Similarly, the hinge 82 may pivot in the crossing gate 80 to align the crossing gate 80 very close to or in immediate contact with (flush with) the exterior of the driver's side of the school bus 10 by electronic means.)
and further discloses a plurality of light emitters, each of said light emitters being coupled to said member wherein each of said light emitters is configured to emit light outwardly therefrom, said plurality of light emitters being distributed along a full length of each of said front surface and said back surface of said member, each of said light emitters being electrically coupled to the switch in the school bus, each of said light emitters being turned on when the switch is turned on wherein each of said light emitters is configured to visually alert traffic to come to a stop
([0057] One or more flashing or steady lights 87a-87b, emitting white light or colored lights may also be positioned on the crossing gate 80 and may be activated when the crossing gate 80 is deployed to highlight the stop sign 81 to warn motorists.); and further discloses a plurality of cameras attached to the school bus to view the exterior surrounding of the bus ([0046]); and
a member being coupled to said hinging unit, said member extending outwardly from the school bus when said hinging unit is actuated into said deployed position having said member extending across a roadway on which the school bus is driving wherein said member is configured to inhibit a vehicle from passing the school bus thereby enhancing safety for children entering or exiting the school bus
(([0059] For example, the unfolding of the crossing gate 80 to a near 90 degree position with respect to the outer surface of the exterior of the driver's side of the school bus 10 and the expansion of the crossing gate 80 by the telescoping out of the hydraulic bar 85 can be initiated by the driver's pressing of a single button when the driver deems it safe to cross the road.
[0060] The crossing gate 80 may be provided at a level low enough to physically block or come close to physically blocking the passage of passenger vehicles in the lane(s) adjacent to the driver's side of the school bus 10.)), 
a stop sign being integrated into said member wherein said stop sign is configured to communicate a stop command to traffic on the roadway when said member extends across the roadway, said stop sign being centrally positioned between said first end and said second end of said member said stop sign having a front side and a back side, said front side lying on a plane being coplanar with said front surface of said member, said back side lying on a plane being coplanar with said back surface of said member;
([0060] Also, while the stop sign 81 is shown as being positioned near the middle of the crossing gate 80 when in the expanded position, the stop sign 81 may be positioned off center, and in addition may be positioned to hang below the crossing gate 80. If positioned below the crossing gate 80, the stop sign 81 would provide a larger visible area to warn off vehicles against passing the children's zone.
0058] As shown in FIG. 8D, the crossing gate 80 consists of a mesh of crisscrossing bars 83 which allow the expansion and contraction of the crossing gate 80),
but does not specifically disclose
said hinging unit comprising:
an actuator being coupled to the outer wall of the school bus, said actuator being electrically coupled to a power source comprising an electrical system of the school bus, said actuator being in communication with a switch in the school bus, said actuator rotating in a first direction when the switch is turned on, said actuator rotating in a second direction when the switch is turned off; and
a pair of video cameras, each of said video cameras being coupled to said member wherein each of said video cameras is configured to capture imagery of the environment around said member, each of said video cameras being turned on when said hinging unit is actuated into said deployed position wherein each of said video cameras is configured to capture imagery of the traffic proximate the school bus when the children are entering or exiting the school bus, each of said video cameras being positioned on a respective one of said front surface and said back surface of said member,
such that one of the pair of video cameras is directed forwardly when the member is fully extended and another of the pair of video cameras is directed rearwardly when the member is fully extended,
 each of said video cameras being electrically coupled to the power source comprising the electrical system of the school bus, each of said video cameras being in electrical communication with the switch, each of said video cameras being turned on when the switch is turned on, each of said video cameras comprising a housing being coupled to said member and a lens being coupled to said housing.

However, Bowler teaches  an actuator being coupled to the outer wall of the school bus, said actuator being electrically coupled to a power source comprising an electrical system of the school bus, said actuator being in communication with a switch in the school bus, said actuator rotating in a first direction when the switch is turned on, said actuator rotating in a second direction when the switch is turned off
([0016] Referring to FIG. 1, a stop-sign assembly 104 is shown. The stop-sign assembly 104 includes a mounting member 106 affixed to a side of a vehicle 102 at one end, and fitted with an arm 108. The mounting member may be constructed as a swivel or hinge such that an actuation mechanism positioned inside the vehicle allows a driver to actuate the arm 108 between a folded, or closed, position and an unfolded, or open, position. However, any mounting means may be used that provides the arm 108 to move between an open position and a closed position. The actuation mechanism may be mechanical or electromechanical in nature. At an opposite end of the arm 108 a stop sign 110 is affixed.);
a pair of video cameras, each of said video cameras being coupled to said member wherein each of said video cameras is configured to capture imagery of the environment around said member, each of said video cameras being turned on when said hinging unit is actuated into said deployed position wherein each of said video cameras is configured to capture imagery of the traffic proximate the school bus when the children are entering or exiting the school bus, each of said video cameras being positioned on a respective one of said front surface and said back surface of said member,
such that one of the pair of video cameras is directed forwardly when the member is fully extended and another of the pair of video cameras is directed rearwardly when the member is fully extended,
 each of said video cameras being electrically coupled to the power source comprising the electrical system of the school bus, each of said video cameras being in electrical communication with the switch, each of said video cameras being turned on when the switch is turned on, each of said video cameras comprising a housing being coupled to said member and a lens being coupled to said housing
(Bowler Fig 4 shows housing of cameras 404 and 406, [0023] Once the image acquisition device has been activated, the driver opens the doors to receive or unload passengers in step 209. Once the driver has determined that all the passengers have entered or exited the bus in step 211, the process proceeds to step 213. The stop-arm is actuated to the closed position in step 213. Once the stop-arm is sensed to be fully closed in step 215, the image acquisition device stops acquiring images in step 217. This procedure is performed each time the driver receives or unloads passengers. [0024] The embodiment discussed above employs an image acquisition device that is automatically activated when the stop sign is placed in the open position,
[0019] The image acquisition device 112 and video storage device 116 are activated and begin recording video when the stop-sign assembly 104 is fully extended and terminate recording when the stop-sign assembly 104 is retracted… the region imaged by the image acquisition device 112 may be a rear view, forward view, or both forward and rear views simultaneously. In the case of a simultaneous forward and rear view, two image acquisition devices may be used and coupled to one or more video storage devices.
[0030] Another embodiment is shown in FIG. 4 having a stop sign 402 equipped with two image acquisition devices 404 and 406. In this case, one image acquisition device 404 is positioned to record images of the area to the rear of the stop sign 402, while the second image acquisition device 406 records images of the area forward of the stop sign 402.).
Therefore,  It would have been also obvious to one ordinarily skilled in the art before the effective filing date of invention to use a pair of video cameras as taught by Bowler within the system of Englander for the purpose of enhancing the assembly to be able capture moving violators of a stop-arm violation.
Englander further teaches a stop arm which extends outward with a stop sign placed in the middle (See Fig. 8C); and Bowler further teaches a stop arm with a stop sign having at least two cameras position on a stop arm (See Figs. 1 and 4) with one of the cameras facing forwardly and one of the cameras facing rearwardly ([0019] [0030]) but does not specifically teach one of the pair of video cameras directed rearwardly being positioned farther from the outer wall of the school bus than the one of the pair of video cameras directed forwardly.
However, Lindsey teaches a stop arm with a camera directed rearwardly being positioned farther from the outer wall of the school bus
(See Fig 1a [0023] all of the sections are disposed inside the first section 14, except that in some cases the outer end of the fourth section will remain partially outside of the first section 14 if necessary to accommodate the camera and/or sensor, such as a speed detector 22. [0025] the camera may be located on the terminal end of the arm 12 or on the school bus itself, rather than on the side of the arm 12, such that it can take photos in a rearward direction of activity behind the bus.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a camera directed rearwardly being positioned farther from the outer wall of the school bus as taught by Lindsey within the system of Englander and Bowler for the purpose of enhancing the system to record a vehicle that is in the second lane.
Englander and Bowler teach the assembly and further discloses the process of extending the member a substantial length but does not specifically disclose said member having a length of at least 10.0 feet wherein said member is configured to extend substantially across the width of the roadway.
However, Lindsey teaches a member has a length of at least 10.0 feet wherein said member is configured to extend substantially across the width of the roadway. ([0012] The school bus safety device described herein is configured to prevent motorists from passing a school bus and hitting an innocent child crossing the street, thereby prevent injury or death. The school bus child safety system has an arm that can be moved to extend about 6 feet to about 12 feet, or about 7 feet to about 11 feet, or about 7.5 feet to about 10 feet into the road, acting as an obstruction.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a member has a length of at least 10.0 feet wherein said member is configured to extend substantially across the width of the roadway as taught by Lindsey within the system of Englander and Bowler for the purpose of enhancing the assembly to ensure that vehicles can see a crossing event of school children.

Englander, Bowler and Lindsey teach the assembly and further discloses the movement of the arm in a swinging fashion and hardware creating the movement but does not specifically disclose
a yoke having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, said distal end of each of said outward members being coupled to said actuator, said yoke being oriented to extend along a line being oriented perpendicular to the outer wall of the school bus when said actuator rotates in said first direction, said yoke being oriented to extend along a line being oriented parallel to the outer wall of the school bus when said actuator rotates in said second direction.
However, Harder teaches a yoke having a central member extending between a pair of outward members, each of said outward members having a distal end with respect to said central member, said distal end of each of said outward members being coupled to said actuator, said yoke being oriented to extend along a line being oriented perpendicular to the outer wall of the school bus when said actuator rotates in said first direction, said yoke being oriented to extend along a line being oriented parallel to the outer wall of the school bus when said actuator rotates in said second direction(Fig. 4; Col 4 lines 45-673 e.g. (12) Each arm 25, 26 includes a generally U-shaped metal yoke 55 (FIGS. 4 and 5) which is attached to the inboard side of the cover 45 of the inner arm section 31 by vertically spaced bolts 56. The yoke 55, in turn, straddles the upper and lower ends of a housing 57 which is attached to the front side of the bumper 22 by an adaptor plate 58 and bolts 59...As a result, the yoke 55 and the inner section 31 of the arm pivot inwardly through a slight angle relative to the outer section 30 of the arm to load the springs 47 and 49 and to cause the springs to bias the outer section of the arm against the bumper to prevent rattling, vibration and the like. When the motor has turned the shaft 62 through the required range of motion, a cam 70 (FIG. 5) on the shaft engages a limit switch 71 to de-energize the motor.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a yoke as taught by Harder within the system of Englander, et.al. for the purpose of enhancing the assembly to have a smoother transition between the extended and retracted position.
Englander, Bowler, Lindsey and Harder teach the assembly and further discloses indicators to warn drivers but does not specifically disclose said member having a first end, a second end, a front surface and a back surface, said first end being coupled to said central member of said yoke, said front surface having indicia being printed thereon, said indicia comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia are configured to enhance visibility of said member, said back surface having indicia being printed thereon, said indicia on said back surface comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia on said back surface are configured to enhance visibility of said member;
However, Buley teaches wherein said front surface has indicia being printed thereon, said indicia comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia are configured to enhance visibility of said member, said back surface having indicia being printed thereon, said indicia on said back surface comprising an alternating sequence of stripes being distributed between said first end and said second end wherein said indicia on said back surface are configured to enhance visibility of said member. ([0020] The retro-reflective tape 131 can be attached to a front and/or rear surface of the crossing bar 130 and/or to the bumper 136 to provide increased visibility of the crossing bar 130.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use indicia with an alternating sequence of stripes as taught by Buley within the system of Englander, et. al. for the purpose of providing a distinguishing pattern which can indicate a safety event to a driver.

Response to Arguments
Applicant's arguments filed April 10, 2022 have been fully considered but they are not persuasive. 
Response to section 1
For claim 1, Applicant states that the prior art fails to teach, in general, the limitation
“the one of the pair of video cameras directed rearwardly being positioned farther from the outer wall of the school bus than the one of the pair of video cameras directed forwardly..”
The Examiner disagrees. The prior art of Englander teaches a stop arm with a hinging unit, member, a stop sign and plurality light emitters as claimed by Applicant.

    PNG
    media_image1.png
    284
    645
    media_image1.png
    Greyscale

The prior art of Bowler teaches a stop arm member with a stop sign with two cameras, one facing forwardly and the other facing rearwardly. Therefore, the prior art shows that both cameras can be modified into position and coupled to the member within Englander’s arm.

    PNG
    media_image2.png
    495
    534
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    761
    621
    media_image3.png
    Greyscale


The prior art of Lindsey teaches the obvious improvement to position at least one rearward facing camera further away from the outer wall of the school bus.

    PNG
    media_image4.png
    204
    575
    media_image4.png
    Greyscale



Therefore, the prior art demonstrates sufficient evidence for modification and provides the obvious improvement over Applicant’s claimed invention.
    PNG
    media_image5.png
    585
    820
    media_image5.png
    Greyscale
 
Thus, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Response to section 2
Claims 3, 5 and 7 through 9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Englander, Bowler Lindsey, and further in view of Harder.
Response to section 3
	Claim 4 is rejected under 35 U.S.C. §103(a) as being unpatentable over Englander, Bowler Lindsey and further in view of Lindsey.
Response to section 4
Claim 6 is rejected under 35 U.S.C, §103(a) as being unpatentable over Englander, Bowler Lindsey and Harder, and further in view of Baley.
Response to section 5
For claim 10, Applicant states that the prior art fails to teach, in general, the limitation
“the one of the pair of video cameras directed rearwardly being positioned farther from the outer wall of the school bus than the one of the pair of video cameras directed forwardly..”
The Examiner disagrees and the reasons for obviousness are described above in section 1. 
Therefore, claim 10 is rejected under 35 ULS.C. $103(a) as being unpatentable over Englander, Bowler, Lindsey, Harder and further in view of Buley.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689